DETAILED ACTION
Claims 1 through 20 originally filed 11 June 2020. By response to restriction requirement received 16 November 2021; Invention A is elected for examination and claims 16 through 20 are withdrawn from consideration. By amendment received 16 May 2022; claims 1, 3, 6, and 14 are amended. Claims 1 through 15 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that Schneider et al. (Schneider, US Pub. 2005/0036530) does not anticipate the limitation "Wherein the binary compound semiconductor thin film is thin enough not to quantize the energy band of the first and second regions of the at least one barrier layer" because, according to applicant, Schneider does not teach that the thin film layer is thin enough to not quantize the energy band of the first and second regions of the at least one barrier layer. To support this argument, applicant contends that Schneider does not expressly state this feature.
This argument is not persuasive because the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new (MPEP §2112I). Specifically, applicant admits in pg. 10 of the present remarks that the 0.7nm thickness of the layer of Schneider is "thin enough not to quantize the energy band of the first and second regions of the at least barrier layer". This admission is taken as evidence that Schneider anticipates the argued limitation (MPEP §2145I). In the event that this admission is misstated and a contrary argument was desired, this manner of argumentation would require evidentiary support (MPEP §2145I).
The limitation "Wherein the binary compound semiconductor thin film is thin enough not to quantize the energy band of the first and second regions of the at least one barrier layer" is anticipated by Schneider (see below). The argument that Schneider does not anticipate this limitation because Schneider does not expressly state this feature cannot be persuasive because applicant has admitted that the device of Schneider exhibits this feature.

Applicant argues that Schneider does not anticipate the limitation "Wherein the first sublayer of the fourth layer has a layer thickness equal to or less than a layer thickness of double atomic-monolayers that include the binary compound semiconductor" because, according to applicant, the layers of Schneider are thicker than the claimed thickness. This argument is persuasive.
However, Goronkin et al. (Goronkin, US Patent 5,172,384) has been located which suggests employing a barrier layer with a monolayer of AlAs integrated therein. A new rejection has been formulated in light of this amendment as set forth below.

Applicant argues that Schneider does not anticipate or render obvious the claimed features because, according to applicant, Schneider does not teach the disclosed method for forming the claimed "semiconductor thin film". To support this argument, applicant contends that ALD (atomic layer deposition) is not suitable to form the "semiconductor thin film" in a quantum cascade laser and that a different growth method is used in the present disclosure.
Initially, independent claims 1 and 6 are directed to a laser device rather than the method by which a laser device is fabricated. As such, fabrication methods are only considered to the extent that certain methods are either capable or incapable of achieving the claimed device features (MPEP §2113I). It is not clear from this argument exactly which limitation gives rise to a method consideration nor is it clear exactly what method limitation is argued to be implicitly required by the claim. This argument will be treated as arguing that a device having a quantum cascade active layer cannot be formed by ALD.
This argument is not persuasive because it does not address the rejection. Specifically, Schneider forms the semiconductor thin film thereof in a quantum cascade laser that includes an active layer and does not suggest employing ALD to do so. As such, Schneider must conform to the implicit method requirements that are argued because Schneider produces the device disclosed therein.
Further, this argument is not persuasive because it is not clear that it corresponds to a claimed limitation (MPEP §2145VI).

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (Schneider, US Pub. 2005/0036530).

Regarding claim 1, Schneider discloses, "A plurality of light-emitting quantum well layers configured to emit infrared laser light by using an intersubband transition" (p. [0034], [0045], Fig. 1, pts. 1 and 3, and Fig. 4, pt. 3).  "A plurality of injection quantum well layers configured to relax carrier energy" (p. [0034], Fig. 1, pts. 2 and 3, and Fig. 4, pt. 3).  "The light-emitting quantum well layers and the injection quantum well layers being stacked alternately" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  "The injection quantum well layers relaxing the energy of carriers injected from the light-emitting quantum well layers" (p. [0016] and Fig. 4, pt. 3, where the transition area operates through transitions in a miniband similarly to the disclosed injection region).  "The light-emitting quantum well layers and the injection quantum well layers including barrier layers" (p. [0034] and Fig. 4).  "At least one barrier layer including a first region, a binary compound semiconductor thin film and a second region" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The binary compound semiconductor thin film being provided between the first and second regions" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The first and second regions being of a first ternary compound semiconductor including Group III atoms and a Group V atom" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The binary compound semiconductor thin film including one Group III atom of the first ternary compound semiconductor and the Group V atom" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "Wherein the binary compound semiconductor thin film is thin enough not to quantize the energy band of the first and second regions of the at least one barrier layer" (p. [0018], [0038], and Fig. 4, pt. 4, where layer 4 must share this physical property with the layer of the present invention because layer 4 is of minimum thickness).  

Regarding claim 2, Schneider discloses, "Wherein a conduction band edge energy of the binary compound semiconductor thin film is greater than a conduction band edge energy of the first ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 4).  

Regarding claim 4, Schneider discloses, "A substrate" (p. [0044]).  "Wherein the light-emitting quantum well layers and the injection quantum well layers are stacked alternately on the substrate" (p. [0044]).  "The binary compound semiconductor thin film has a surface opposite to the substrate" (Fig. 4, pt. 4).  "The surface being stabilized by the Group V atom" (p. [0044] and Fig. 4, pt. 4, where layer 4 exhibits all disclosed material requirements of the binary compound semiconductor and thus must also exhibit this properly of stability).  

Regarding claim 5, Schneider discloses, "Wherein the light-emitting quantum well layers each include a barrier layer of a first ternary compound semiconductor and a well layer of the second ternary compound semiconductor" (p. [0037]).  "The second ternary compound semiconductor including Group III atoms and a Group V atom" (p. [0037]).  "The well layer includes another well layer or another barrier layer of a binary compound semiconductor including one Group III atom of the second ternary compound semiconductor and the Group V atom of the second ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 5).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 6 through 15 rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Goronkin et al. (Goronkin, US Patent 5,172,384).

Regarding claim 3, Schneider does not explicitly disclose, "Wherein the binary compound semiconductor thin film has a film thickness equal to or less than a thickness of double atomic-monolayers including the one Group III atom and the Group V atom."  Goronkin discloses, "Wherein the binary compound semiconductor thin film has a film thickness equal to or less than a thickness of double atomic-monolayers including the one Group III atom and the Group V atom" (col. 8, lines 24-40 and Fig. 9, pts. 58 and 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schneider with the teachings of Goronkin.  In view of the teachings of Schneider regarding a barrier layer including an additional blocking layer, the alternate dimensioning of the blocking layer to be a monolayer as taught by Goronkin would enhance the teachings of Schneider by allowing for a suitable blocking layer to be constructed of minimal materials with a minimal thickness.

Regarding claim 6, Schneider discloses, "A first multilayer including a first layer and two second layers" (Fig. 4, where the first layer corresponds to the well in which transition is depicted and the second layers are the barriers on either side of that layer).  "The first layer being of a ternary compound semiconductor including a first metallic element and a second metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Ga).  "The two second layers being of another ternary compound semiconductor including the first metallic element and a third metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Al).  "The two second layers each having a wider bandgap than a bandgap of the first layer" (p. [0037] and Fig. 4).  "The first layer being provided between the two second layers" (p. [0037] and Fig. 4).  "A second multilayer including a third layer and two fourth layers" (Fig. 4, where the third layer corresponds to the first well in the transition region immediately right of B2 and the two fourth layers correspond to the barrier layers adjacent to that well layer).  "The third layer being of the ternary compound semiconductor including the first metallic element and the second metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Ga).  "The two fourth layers being of a compound semiconductor including the first metallic element and the third metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Al).  "The two fourth layers each having a wider bandgap than a bandgap of the third layer" (p. [0037] and Fig. 4).  "The third layer being provided between the two fourth layers" (p. [0037] and Fig. 4).  "The first multilayer and the second multilayer being arranged in a first direction" (Fig. 4, pt. 3).  "The first to fourth layers being stacked in the first direction" (Fig. 4, pt. 3).  "The first sublayer being of a binary compound semiconductor including the third metallic element" (p. [0037] and Fig. 4, pt. 5).  "The two second sublayers being of said another ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 5).  "The two second sublayers having a narrower energy bandgap than a bandgap of the first sublayer" (p. [0037] and Fig. 4, pt. 5).  "The first sublayer being provided between the two second sublayers in the first direction" (p. [0037] and Fig. 4, pt. 5).  Schneider does not explicitly disclose, "Wherein the first sublayer of the fourth layer has a layer thickness equal to or less than a layer thickness of double atomic-monolayers that include the binary compound semiconductor."  Goronkin discloses, "Wherein the first sublayer of the fourth layer has a layer thickness equal to or less than a layer thickness of double atomic-monolayers that include the binary compound semiconductor" (col. 8, lines 24-40 and Fig. 9, pts. 58 and 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schneider with the teachings of Goronkin for the reasons provided above regarding claim 3.  
The combination of Schneider and Goronkin does not explicitly disclose, "The two fourth layer each including a first sublayer and two second sublayers."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional blocking layers within the barrier layers of the transition area so as to prevent electron overflow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, Schneider discloses, "Wherein a plurality of the first multilayers and a plurality of the second multilayers are provided" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  "The first multilayers and the second multilayers are arranged alternately in the first direction" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  

Regarding claim 8, Schneider discloses, "Wherein a conduction band of the second layer is at a higher energy level than a conduction band of the first layer" (p. [0037] and Fig. 4).  "A conduction band of the fourth layer is at a higher energy level than a conduction band of the third layer" (p. [0037] and Fig. 4).  

Regarding claim 9, Schneider discloses, "Wherein the conduction band of the first layer is at the same energy level as the conduction band of the third layer" (p. [0037] and Fig. 4).  

Regarding claim 10, Schneider discloses, "A substrate" (p. [0044]).  "Wherein the first multilayer and the second multilayer are stacked on the substrate" (p. [0044]).  

Regarding claim 11, Schneider discloses, "Wherein the first multilayer further includes another first layer and a fifth layer" (Fig. 4, pt. B1, where barrier B1 corresponds to the fifth layer).  "Said another first layer being provided between one of the two second layers and the fifth layer" (Fig. 4, pt. B1).  "The fifth layer having a wide bandgap than the band gap of said another first layer" (p. [0037] and Fig. 4, pt. B1).  "The fifth layer includes a third sublayer and a fourth sublayer" (p. [0037] and Fig. 4, pts. 4 and B1).  "The third sublayer being of the binary compound semiconductor including the third metallic element" (p. [0037] and Fig. 4, pts. 4 and B1).  "The fourth sublayer being of said another ternary compound semiconductor" (p. [0037] and Fig. 4, pts. 4 and B1).  "The fourth sublayer having a narrower bandgap than a bandgap of the third sublayer" (p. [0037] and Fig. 4, pts. 4 and B1).  

Regarding claim 12, Schneider discloses, "Wherein the first metallic element is indium" (p. [0037]).  "The second metallic element is gallium" (p. [0037]).  "The third metallic element is aluminum" (p. [0037]).  

Regarding claim 13, Schneider discloses, "Wherein the binary compound semiconductor and the ternary compound semiconductors further include arsenic" (p. [0037]).  

Regarding claim 14, Schneider discloses, "Wherein energy levels in the first layer of the first multilayer are quantized" (p. [0018], [0038], and Fig. 4, pt. 4, where layer 4 must share this physical property with the layer of the present invention because layer 4 is of minimum thickness).  

Regarding claim 15, Schneider discloses, "Wherein the first layer of the first multilayer further includes a sublayer of another binary compound semiconductor including the first metallic element or the second metallic element" (p. [0037] and Fig. 4, pt. 5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoyama (US Patent 4,712,121) is cited for teaching 10 Å as a minimum thickness for quantization in a layer of AlAs.
Tehrani et al. (Tehrani, US Patent 5,081,511) is cited for teaching the use of a monolayer of AlAs as a barrier layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828